                                                                EXHIBIT
                                                                EXHIBIT A
                                                                        A




 STATE OF NORTH CAROLINA
                                                                                                                               k~zirvsiiz.
                   Rutherford                 County                                                               In The General Court of Justice
                                                                                                                   District iEI Superior Court Division
Name of Plaintiff
Isothermal Textile Services, LLC
Address                                                                                                   CIVIL SUMMONS
c/o Hendren & Malone, PLLC; 4600 Marriott Dr., Suite 150
City, State, Zip                                                                                           Alias and Pluries Summons
Raleigh, NC 27612
                                  VERSUS                                                                                                    G.S. 1A-1, Rules 3,4
Name ofDefendants)                                                                 Date Original Summons Issued
Employers Mutual Casualty Company
                                                                                   Date(s) Subsequent Summon(es) Issued




 To Each of The Defendant(s) Named Below:
Name And Address of Defendant 1                                                    Name And Address of Defendant 2
Employers Mutual Casualty Company
c/o The Commissioner of Insurance of The State of North
Carolina
North Carolina Department of Insurance
1201 Mail Service Center
Raleigh, NC 27699-1201


 A Civil Action Has Been Commenced Against You!

 You are notified to appear and answer the complaint of the plaintiff as follows:

 1 . Serve a copy of your written answer to the complaint upon the plaintiff or plaintiffs attorney within thirty (30) days
     after you have been served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the
     plaintiffs last known address, and


 2. File the original of the written answer with the Clerk of Superior Court of the county named above.

 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address of Plaintiff’s Attorney (If None, Address of Plaintiff)        Date Issued
J. Michael Malone                                                                     Mie 1 20 Z I                  |r"ijo--z5'            $am             PM
Hendren Redwine & Malone, PLLC                                                  Signature

4600 Marriott Drive, Suite 150
Raleigh, NC 27612                                                                     Deputy CSC               Assistant CSC             Clerk of Superior Court

                                                                                Date of Endorsement                 Time

     ENDORSEMENT                                                                                                                                am Dpm
                                                                                Signature
     This Summons was originally Issued on the date
     indicated above and returned not served. At the
     request of the plaintiff, the time within which this                              Deputy CSC              Assistant CSC             Clerk of Superior Court
     Summons must be served Is extended sixty (60)
     days.


NOTE TO PARTIES:                Many Counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy Is
                                $15, 000 or less are heard by an arbitrator before a trial. The parties will be notified if this case Is assigned for
                                mandatory arbitration, and, if so, what procedure Is to be followed.

 AOG-CV-100, Rev. 10/01

                           Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 1 of 20
NORTH CAROLINA                           I   j            '    IN THE COURT OF GENERAL JUSTICE
                                                               SUPERIOR COURT DIVISION
RUTHERFORD COUNTY                                             'fiFgggNO. 21 CvS   ~l|2-
                                 Mil >1 Vo
 ISOTHERMAL TEXTILE SERVICES,.                    :   §
 LLC,                            '               M_§
                                     X                §
         Plaintiff,                                   §
                                                      §                  COMPLAINT
 vs.
                                                      §
                                                      §
 EMPLOYERS MUTUAL CASUALTY                            §         (JURY TRIAL DEMANDED)
 COMPANY,                                             §
                                                      §
         Defendant.



                          PLAINTIFF’S ORIGINAL COMPLAINT

        Isothermal Textile Services, LLC, Plaintiff herein, files Plaintiff’s Original Complaint

against Defendant EMC Insurance Companies, and, in support of its causes of action, Isothermal

Textile Services, LLC would respectfully show the Court the following:


                                                      L
                                             THE PARTIES


        1.     Isothermal Textile Services, LLC ("Isothermal”) is a limited liability company

formed in the State of North Carolina with its sole and principal place of business in Rutherford


County, North Carolina. Isothermal’s sole member is Leigh Rhyne. Mr. Rhyne resides in


Rutherford County, North Carolina which is his true, fixed, and permanent home.

        2.     Defendant Employers Mutual Casualty Company (“EMC,” “Defendant” or

“Insurer”), is an insurance company incorporated in the state of Iowa with its principal place of


business located at 717 Mulberry Street, Des Moines, Iowa 50309-3872.


        3.     Upon information and belief, EMC is licensed and authorized to transact insurance

business in the State of North Carolina by the North Carolina Department of Insurance.




             Case 1:21-cv-00190 Document1 1-1 Filed 07/23/21 Page 2 of 20
                                                 II.
                                   JURISDICTION AND VENUE


        4.     Rutherford County Superior Court is the proper trial division for this case as the


amount in controversy exceeds Twenty-Five Thousand Dollars ($25,000).


        5.     Jurisdiction and venue are otherwise properly held with this Honorable Court.


                                                 in.
                                   FACTUAL BACKGROUND


       6.      Isothermal is a named insured under a property insurance policy issued by EMC

identified as Policy 5W0-01-55-19 (“Policy”). At all times relevant to this suit, Isothermal was the


named insured of the commercial property located at 1148 Withrow Road, Spindale, North


Carolina 28160 (“Property”). The Property is identified in the photograph below:




                         /Il

                               I

                                            //




       7.      The Policy’s term was from October 1, 2017 to October 1, 2018. The limit of the


insurance on the Policy is $2,954,461.00 for the building and $590,892.00 for Business Personal


Property.




                                                 2


             Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 3 of 20
           8.       On or about.. July 21, 2018, and/or at all times within the period of Plaintiff s Policy


,   with Defendant, a violent wind and hailstorm struck North Carolina, including the Spindale, North


    Carolina area where the Property was located. The hail storm on this date caused extensive covered


    :damage to the roofing system warranting replacement of the roofing system as well as damages to


    the interior of the Property, which was documented with multiple leaks coming through the ceiling


    tiles that were not occurring prior to the storm. The hail and wind damage were obvious. Just a


    few examples:




                                                                                   }
                                                                                   i




                                                                               !


                                                                           s




                                                      3

                Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 4 of 20
                                > s»




                                         f:Ilf
                                           • --[




                      W"'-                  ‘J' i(S
                                 s
                             7 /' ? •            It 11
                             K                   fl I
                       Bl
                             I
                       k                           11 n
                      4fc i         Y-       o
                      tt.   J                1 11J
                            4


Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 5 of 20
       9.      Isothermal reported the hail and wind damage to EMC once Isothermal became

aware of the damage. EMC acknowledged receipt of the claim and commenced its investigation


on or before May 29, 2019. EMC assigned this claim to Randy Byar (“Byar”), who, in turn,


retained Superior Insurance Services (“Superior”) as EMC’s representative to inspect the Property.


A Superior representative inspected the Property on an unknown date. According to a letter from

Byar dated May 29, 2019, the Superior representative concluded the roof damage “was due to wear


and tear,” and “[n]o hail damage was found on the metal roof, HVAC units or the shingled roofs

of the gazebo.” Further, the Superior representative apparently attributed the interior leaks at the


Property to maintenance issues and fiber accumulation on the roof. Byar, presumably without even

visiting the Property, blindly adopted the Superior representative’s opinion as EMC’s complete

coverage investigation and performed no independent investigation nor questioned the Super

representative’s inappropriate findings. Byar curtly explained in his denial letter, “Based on the

facts gathered during the inspection and the sections of the policy listed above, we do not see any

coverage for the building roof or for the interior water damage at the location noted above.”


       10.     Dismayed by EMC’s inadequate investigation of its claim, Isothermal retained the

services of a licensed public adjuster, Kevin Aguilar (“Aguilar”) of Aguilar Construction Services

(“ACS”), to render an accurate estimate of the storm-related damage to the Property. Aguilar

determined the damage to the Property warranted replacement cost coverage of $1,416,076.98

under the terms of the Policy. Mr. Aguilar’s estimate and evaluation came equipped with

photographs of the extensive damage. These were provided to EMC.

       11.     Despite the foregoing, EMC simply disregarded Aguilar’s estimate and stuck by its

original findings of no hail or wind damage. Accordingly, EMC breached its Policy obligations


and committed various insurance code violations in denying the claim.




                                                 5


            Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 6 of 20
       12.     The adjusters assigned to Isothermal’s claim were improperly trained and failed to


perform a thorough investigation of Isothermal’s claim. Specifically, the Superior representative


conducted a substandard inspection of the Property, including spending an inadequate amount of

time inspecting the physical Property and failing to conduct any testing of the Property, including

core sampling or any physical testing or moisture readings, before summarily concluding the direct


force of hail and wind did not damage the majority of the roof and components of the Property to

merit coverage. Further, obvious hail damage was simply disregarded. Essentially, Superior and


Byar simply made their determination eyeballing the roof. Further, the Superior representative


failed to properly scope the wind and hail damage and failed to provide a proper estimate of

damages to the Property from the date of loss despite there being obvious wind and hail damage.

There was also no weather investigation conducted. The inadequacy of the inspection and

investigation is further evidenced by the failure to give Isothermal an adequate explanation as to

why EMC believed there was no wind or hail damage warranting replacement of the roof and

building components despite it being obvious based on the physical evidence, there being moisture


in the interior (that did not exist before the storm), and the public adjuster’s estimate and

photographs. Further, Mr. Byar failed to explain why he undervalued and omitted covered


damages from his damages recommendation and determined there was minimally covered damage

despite obvious wind and hail damage during the Policy’s period. Byar failed to properly scope

Isothermal’s damages, underestimated and undervalued the cost of repairs to the damaged items,

thereby failing to allow any funds to cover the cost of repairs to the damages sustained. EMC

performed no investigation ofits own and blindly adopted the Superior representative’s inadequate

investigation and findings without even consulting an engineer. EMC did nothing as part of its




                                                6


         Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 7 of 20
independent investigation of the covered loss, not even questioning the erroneous findings of the


Superior representative.


       13.     Although EMC and its employees, representative and agents were aware of

Isothermal’s clear and present hail and wind damage and the reported damage was covered by the

Policy, they decided the claim should be vastly under scoped and underpaid without conducting a


thorough and reasonable inspection of the damages. Despite paying premiums for this very

purpose, Isothermal received zero benefits necessary to perform repairs costing at least


$1,416,076.98 that should be covered under the Policy.

       14.     EMC, along with its personnel, failed to thoroughly review and properly oversee

the work of the assigned claims representative and adjusters, ultimately approved an improper

adjustment of and untimely evaluation of Isothermal’s claim giving Isothermal zero dollars in

covered damages for a catastrophic loss. EMC misrepresented Isothermal’s damages were not

covered when the losses in fact were clearly covered causes of loss during the Policy’s period.

Specifically, EMC represented to Isothermal none ofthe damage the roof was caused by a covered


cause of loss within the Policy period without any proper investigation when, in fact, EMC knew,

or with a reasonable investigation should have known, that the cost of repairs to all the damages

was a clear covered loss.

       15.     Together, EMC and its employees, representatives and agents, set out to deny

properly covered damages. Because of this unreasonable investigation and failure to provide any

coverage for the damages sustained, Isothermal’s claim was improperly adjusted, and Isothermal


was denied any payment to repair its Property.

                                                 IV.
                                    CAUSES OF ACTION


       16.     Each of the foregoing paragraphs is incorporated by reference in the following:



                                                  7


         Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 8 of 20
A.       Breach of Contract


         17.   EMC had a contract of insurance with Plaintiff.


         18.   EMC denies that it had an obligation to cover the claim and has failed to pay the

claim, thereby breaching its obligations under the Policy and under North Carolina law.

         19.   As a direct and proximate result of EMC’s breach of the insurance contract,

Plaintiff has sustained damages in the amount of at least $1,416,076.98 and its attorney’s fees and

costs.


B.       Breach of the Implied Covenant of Good Faith and Fair Dealing


         20.   EMC owed Plaintiff, as its insured, a duty of good faith and fair dealing at all times

during the existence of the insurance contract and while providing insurance coverage.

         21.   EMC purposefully, in bad faith, and without regard to the rights of the Plaintiff,

failed to pay the appropriate value of covered damages. EMC’s actions breached the insurance

contract and were unreasonable, frivolous, and unfounded.

         22.   EMC’s unfair acts and/or acts ofbad faith include undervaluing Plaintiff’s damages

and wrongfully denying Plaintiff s claim without providing an adequate explanation for the denial.

         23.   EMC breached the covenant of good faith and fair dealing with the aforementioned

conduct.


         24.   EMC’s breach of the obligation of good faith and fair dealing caused Plaintiff and

to incur damages.

C.       Unfair and Deceptive Trade Practices

         25.   EMC is engaged in the business of insurance in the State ofNorth Carolina.

         26.   The business of insurance qualifies as “in or affecting commerce.”




                                                  8


           Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 9 of 20
       27.      EMC had and has a duty to act in good faith when handling the claims under the

Policy issued to Plaintiff.


        28.     EMC had and has a statutory duty to act in good faith to effectuate a prompt

resolution of claims arising under insurance policies including the Plaintiffs claim pursuant to

N.C. Gen. Stat. § 58-63-15(1 l)(f).


        29.     EMC had and has a statutory duty to not compel Plaintiff to initiate litigation in

order to recover the amounts due under the Policy pursuant to N.C. Gen. Stat. § 58-63-15(1 l)(g).

        30.     EMC had and has a duty to value Plaintiff’s damages in accordance with North

Carolina law.


        31.     EMC breached the foregoing statutory duties in the course of its handling of the

Plaintiff’s claim by engaging in the following acts or practices in addition to acts and practices as

more fully alleged above:


                a.      Failing to exercise good faith in promptly resolving the claim with an

                        appropriate payment to Plaintiff;

                b.      Failing to comply with North Carolina law when valuing Plaintiff’s

                        damages; and

                c.      By acting in other ways as more fully described herein which constitute a

                        violation of the statutory obligations set forth in N.C. Gen. Stat. § 58-63-

                        15(11).


        32.     EMC’s violations of North Carolina law, including the statutory violations of N.C.

Gen. Stat. § 58-63-15(11) and its subparts, constitute violations of Chapter 75 ofthe North Carolina

General Statutes including N.C. Gen. Stat. § 75-1.1.




                                                  9


          Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 10 of 20
        33.     As a direct and proximate result of EMC’s violations of North Carolina law,


including the statutory violations ofN.C. Gen. Stat. § 58-63-15(1 1) and its subparts, and therefore

Defendant’s violations of Chapter 75 including N.C. Gen. Stat. § 75-1.1, Plaintiff has foreseeably


suffered damages and Plaintiff is entitled to recover:

                a.   The benefits due pursuant to the Policy plus interest at the legal rate;


                b.   Attorney’s fees and litigation expenses;


                c.   Treble damages pursuant to N.C. Gen. Stat. § 75-16; and


                d.   Interest on the aforesaid damages at the North Carolina legal rate.


        34.     The acts alleged herein were willful, wanton, or intentionally wrongful such that


punitive damages should be imposed against EMC under N.C. Gen. Stat. § ID-1 et seq.


                                            V.
                                   CONDITIONS PRECEDENT

        33.     All conditions precedent to Plaintiff’s right to recover have been fully performed,

or have been waived by Defendant.


                                                  VI.
                                               PRAYER


        34.     WHEREFORE, PREMISES CONSIDERED, Isothermal prays that, upon final


hearing of the case, it recover all damages from and against Defendant that may reasonably be

established by a preponderance of the evidence, and that Isothermal be awarded attorneys’ fees

through trial and appeal, costs of court, treble damages, pre-judgment interest, post-judgment


interest, and such other and further relief, general or special, at law or in equity, to which

Isothermal may show itself to be justly entitled and Plaintiff further requests a trial by jury on all


issues so triable.




                                                   10


          Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 11 of 20
                          Respectfully submitted, the 1 1th day of June, 2021

                             INDREN REDWINE & MALONE, PLLC



                          Q. Michael Malone, Esq.
                          N.C. State Bar No.: 26512
                          Hendren, Redwine & Malone, PLLC
                          4600 Marriott Drive, Suite 150
                          Raleigh, NC 27612
                          mmalone@hendrenmalone, com
                          Telephone: (919) 573-1423
                          Facsimile: (919)420-0475


                          HOSSLEY EMBRY LLP

                          Jeffrey T. Embry
                          Texas State Bai' No.: 24002052
                          Lead Counsel
                          Pro Hac Admission Pending
                          Christopher P. Peirce
                          Texas State Bar No.: 24046604
                          Pro Hac Admission Pending
                          Hossley Embiy, LLP
                          515 S. Vine Ave
                          Tyler, Texas 75702
                          Telephone No. 903-526-1772
                          Telecopier No. 903-526-1773
                          j eff@hosslevembrv .com
                          cpeirce@hosslevembry.com


                          ATTORNEYS FOR PLAINTIFF




                             11


Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 12 of 20
                                                                                                                              File No.
 STATE OF NORTH CAROLINA
                                                                                                                                          ZICVS'112-
                    Rutherford                                                                                                      In The General Court Of Justice
                                                        County
                                                                                                                                  District [x] Superior Court Division
Name And Address Of Plaintiff 1
Isothermal Textile Services, LLC
c/o Hendren Redwine & Malone PLLC                                                                                               GENERAL
4600 Marriott Drive, Suite 150                                IF rt f
                                                                        1'0 A IQ: 25                          CIVIL ACTION COVER SHEET
Raleigh, NC 27612
                                                                                                            INITIAL FILING  SUBSEQUENT FILING
Name And Address Of Plaintiff 2
                                                                                                       Rule 5(b), General Rules of Practice For Superior and District Courts
                                                                                              Name And Address Of Attorney Or Party, If Not Represented (complete for Initial
                                                                                              appearance or change of address)

                                                                                              J. Michael Malone
                                                                                              4600 Marriott Drive, Suite 150
                                      VERSUS                                                  Raleigh, NC 27612
Name Of Defendant 1
Employers Mutual Casualty Company
                                                                                              Telephone No.                                    Cellular Telephone No.
                                                                                                            91 9-573 -1423                                     919-949-8133
                                                                                              NC Attorney Bar No.           Attorney E-Mail Address

                                                                                              26512                         mmalonc@hendrenmalone.com
S“"’'"°’sS“t,"'“8YesCNo                                                                         [x] Initial Appearance in Case                                    Change of Address
Name Of Defendant 2                                                                          Name Of Firm
                                                                                             Hendren Redwine & Malone PLLC
                                                                                             FAX No.

                                                                                                                                  919-420-0475
                                                                                              Counsel for

Summons Submitted                                                                             |X| All Plaintiffs        All Defendants                Only (list party(ies) represented)
                          Yes       No

[XJ Jury Demanded In Pleading                                                                      Amount in controversy does not exceed $15,000
[J Complex Litigation                                                                              Stipulate to arbitration

                                                                          TYPE OF PLEADING                                                 ,      ,                   .        ..          ~
    (check all that apply)                                                                         (check all that apply)

    Amend (AMND)                                                                                   Failure To State A Claim (FASC)
    Amended Answer/Reply (AMND-Response)                                                           Implementation Of Wage Withholding In Non-!V-D Cases (OTHR)
    Amended Complaint (AMND)                                                                       Improper Venue/Division (IMVN)
    Assess Costs (COST)                                                                            Including Attorney’s Fees (ATTY)
    Answer/Reply (ANSW-Response) (see Note)                                                        Intervene (INTR)
    Change Venue (CHVN)                                                                            Interplead (OTHR)
    Complaint (COMP)                                                                               Lack Of Jurisdiction (Person) (LJPN)
    Confession Of Judgment (CNJF)                                                                  Lack Of Jurisdiction (Subject Matter) (LJSM)
    Consent Order (CONS)                                                                           Modification Of Child Support In IV-D Actions (MSUP)
    Consolidate (CNSL)                                                                             Notice Of Dismissal With Or Without Prejudice (VOLD)
    Contempt (CNTP)                                                                                Petition To Sue As Indigent (OTHR)
    Continue (CNTN)                                                                                Rule 12 Motion In Lieu Of Answer (MDLA)
    Compel (CMPL)                                                                                  Sanctions (SANC)
    Counterclaim (CTCL) Assess Court Costs                                                         Set Aside (OTHR)
    Crossclaim (list on back) (CRSS) Assess Court Costs                                            Show Cause (SHOW)
    Dismiss (DISM) Assess Court Costs                                                              Transfer (TRFR)
    Excmpt/Waive Mediation (EXMD)                                                                  Third Party Complaint (list Third Party Defendants on back) (TPCL)
    Extend Statute Of Limitations, Rule 9 (ESOL)                                                   Vacate/Modify Judgment (VCMD)
     Extend Time For Complaint (EXCO)                                                              Withdraw As Counsel (WDCN)
     Failure To Join Necessary Party (FJNP)                                                        Other (specify and list each separately)




NOTE: All filings in civil actions shall Include as the first page of the filing a coversheet summarizing the critical elements of the filing in a format prescribed by the Administrative
      Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover sheet. For subsequent filings in civil
        actions, the filing party must either Include a General Civil (AOC-CV-751), Motion (AOC-CV-752), or Court Action (AOC-CV-753) cover sheet.

 AOC-CV-751, Rev. 1/14                                                                    (Over)
 © 2014 Administrative Office of the Courts



                       Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 13 of 20
  _ '        J.     -            _ ,              I            CLAIMS FOR RELIEF                             I • '        .            . . ' '       .     ~
       Administrative Appeal (ADMA)                      Limited Driving Privilege - Out-Of-State                    Product Liability (PROD)
       Appointment Of Receiver (APRC)                       Convictions (PLDP)                                  Real Property (RLPR)
Q Attachment/Garnishment (ATTC)                       O Medical Malpractice (MDML)                            O Specific Performance (SPPR)
  Claim And Delivery (CLMD)                           Q Minor Settlement (MSTL)                               0 Other (specify and list each separately)
  Collection On Account (ACCT)                          Money Owed (MNYO)                                        UDAP (Unfair and Deceptive Trade Practices)
Q Condemnation (CNDM)                                 D Negligence - Motor Vehicle (MVNG)
S Contract (CNTR)                                        Negligence - Other (NEGO)
  Discovery Scheduling Order (DSCH)                      Motor Vehicle Lien G.S. 44A (MVLN)
       Injunction (INJU)                                 Possession Of Personal Property (POPP)

Date                                                                          Siarttffure   Attomeyffiart}


 FEES IN G.S. 7A-308 APPLY
 Assert Right Of Access (ARAS)
 Substitution Of Trustee (Judicial Foreclosure) (RSOT)
 Supplemental Procedures (SUPR)

 PRO HAC VICE FEES APPLY
 Motion For Out-Of-State Attorney To Appear In NO Courts In A Civil Or Criminal Matter (Out-Of-State Attorney/Pro Hac
 Vice Fee)


No.           Additional Plaintiff(s)




                                                                                                                                                 Summons
No.            Additional Defendant(s)                 Third Party Defendant(s)                                                                  Submitted

                                                                                                                                                   Yes     No

                                                                                                                                                   Yes     No

                                                                                                                                                 [ | Yes [J No

                                                                                                                                                   Yes     No


                                                                                                                                                   Yes     No

Plaintiff(s) Against Whom Counterclaim Asserted




Defendant(s) Against Whom Crossclaim Asserted




  AOC-CV-751 , Side Two, Rev. 1/14
  © 2014 Administrative Office of the Courts



                        Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 14 of 20
NORTH CAROLINA                                         IN THE COURT OF GENERAL JUSTICE
                                                       SUPERIOR COURT DIVISION
RUTHERFORD COUNTY                                      FILE NO. 21 CvS 712
                                  2021 JUL IS A 10= 12
ISOTHERMAL TEXTILE SERVICES,                    )
LLC,                                                 rv o f
                                 rutherford 00          0 V
                                                )/'>-
       Plaintiff,                  BY
                                                )      AFFIDAVIT OF SERVICE
vs.                                             )      OF COMPLAINT
                                                )      NC Commissioner of Insurance
EMPLOYERS MUTUAL CASUALTY                       )      Employers Mutual Casualty
COMPANY,                                        )      Company
                                                )
       Defendant.                               )
                                                )




J. Michael Malone, being duly sworn, deposes and says:


        1.      He is an attorney-at-law whose address is 4600 Marriott Drive, Suite 150, Raleigh,


North Carolina, and he is the attorney for the Plaintiffs and is counsel of record in this action.


       2.        A Civil Summons was duly issued in this action on or about June 16, 2021, and said


Summons, along with a copy of Plaintiff’s Complaint were deposited in a sealed envelope on June

22, 2021, at a U.S. Post Office with postage prepaid for mailing by Certified Mail with Return


Receipt Requested to Employers Mutual Casualty Company, c/o Commissioner ofInsurance / State

of North Caroline Department of Insurance, 1201 Mail Service Center, Raleigh, NC 27699-1201.


        3.       The Special Deputy for Service of Process of The North Carolina Department of

Insurance, pursuant to NC Gen Stat §58-16-30 and §58-16-35, acknowledged receipt of legal


process and accepted service as process agent for the Defendant on June 25, 2021, and forwarded

same to Defendant Employers Mutual Casualty Company.




                                                                                                      (f
             Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 15 of 20
              This the      day of July, 2021.




                                                 J./Michael Malone, Esq.
                                                 *4vC State Bar No. 26512
                                                 Hendren, Redwine, & Malone, PLLC
                                                 4600 Marriott Drive, Suite 150
                                                 Raleigh, NC 27612
                                                 Telephone (919) 573-1423
                                                 Fax (919) 420-0475



State of North Carolina
Wake County


Sworn to and subscribed before me this &   day of July, 2021.



                                                 Christine R. Reeves
                                                 NOTARY PUBLIC


My Commission Expires
                                                      XweX

                                                  S <             A   m =
                                                  = <                 » S
                                                          ^SllG
                                                          </eu° o/
                                                     ^/O</Nr< ‘




                                           -2-

         Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 16 of 20
                                                                                                                                               ’’LED

                                                                                                                                      m\ JUL 15 A & 12
                                           ?<?

                   ru                                  sjD,                  '01
                                                                                                 cj        D
                                                                                                                                   I VJTHE IFOiW CO                  C S C
                   JJ
                   co
                                                                                                                                       r
                                                                                                                                        . i



                   rR
                                       O F
                            Certified Mall Fee
                                                                                                               ? s • ••


                   O
                   O            Ralum Receiol (elaetrcnlc)         s
                                Certified Mail RosWcrud Delivery   §'                   -                       Postmark

                             Adult Signature Required            5           mQG]                >                Hers
                              Adult Signature Restricted Detvoiy
                            Postage              '    ~
                                                                                                           V- \
                  CT S
                                                                                             -
                  nj potal Postage and Feos

                  CT
                        Is                                              €JUfTz|2 2021                               I
                  r-R              Employers Mutual Casualty Company
                                  c/o Commissioner df Insurance I State of
                                  North Carolina Depart>nent of Insurance/
                                  1201 Mail Service Centers^                                          Jz
                        (
                                  Raleigh, NC 27699-1201




                                                                                            COMPLETE THIS SECTION ON DELIVERY
 , SENDER: COMPLETE THIS SECTION
                                                                                            A. Signature
  w Complete items 1, 2, and 3,                                                                                                                    Agent
  0 Print your name and address on the reverse                                                                                                     Addressee
     so that we can return the card to you.                                                                                                ^rDate of Delivery
                                                                                    _BrRece^ved:byj/P/7pfcc/7Vc?mep—
  H Attach this card to the back of the mailpiece,
     or on the front if space permits.
  1. Article Addressed to:                                                                  D. Is delivery address different from item 1? O Yes
                                                                                                 If YES, enter delivery address below:              No
      Employers Mutual Casualty Company
      c/o Commissioner of Insurance                                      ,                                     JUN 2 4 2021
      The State of North Carolina
      North Carolina Department of Insurance
      1201 Mail Service Center
      Raleigh, NC 27699-1201                                                                          Mau      gFPyirr -          ?? iTcn



                                                                                    3. Service Type                                     Priority Mail Express®
                                                                                                                                        Registered Mail™

        9590940240038079690477
                                                                                            Adult Signature
                                                                                    .Adult Signature Restricted Delivery                Registered Mail Restricted
                                                                                                                                        Delivery
                                                                                    ft Certified Mail®
                                                                                                                                        Return Receipt for
           9590 9402 4003 8079 6904 77                                                       Certified Mail Restricted Delivery
                                                                                                                                        Merchandise
                                                                                    ,        wu„uv>x,,1
                                                                                             Collect on Delivery
                                                                                             Collect on Delivery Restricted Delivery   Signature Confirmation™
   2. Article Number (Transfer from service label)                                           Insured Mail                            ° Signature Confirmation
                                                                                             Insured Mail Restricted Delivery          Restricted Delivery
 . 701cl      2cl7D                           b417            7fibE                          (over $500)
                                                                                                                                     Domestic Return Receipt
   PS Form 381 1 , July 2015 PSN 7530-02-000-9053




                                                                        -3-
Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 17 of 20
           kIf* department
tflrt IXVoflNSURANCE                                                                         SERVICE OF PROCESS

ILSdF MIKE CAUSEY, COMMISSIONER                                                   Tel 91 9.71 6.661 0   Fax 91 9.71 6.6757



                                                2021 JUL 15 A          12

                                                RUTHERrO^C          C S C
      Isothermal Textile Services, LLC
                                                 BY
                 vs.
                                                                      Rutherford Co. File No. 21 CVS 712


      Employers Mutual Casualty Company


             I, Courtney H. Ethridge, a Special Deputy duly appointed for the puipose, do hereby accept

      service of the Civil Summons and Complaint [Jury Trial Demanded] in this action and

      acknowledge receipt of a copy of the same, under the provision of the North Carolina General Statute

      Section 58-16-30 as process agent for Employers Mutual Casualty Company.



             This the 25th day of June, 2021.




                                                      Mike Causey
                                                      Commissioner of Insurance




                                                      Courtney H. Ethridge
                                                      Special Deputy for
                                                      Service of Process




                                                       -Az
                       1201 MAIL SERVICE CENTER | RALEIGH, NC 27699-1201 | WWW.NCDOI.COM
               Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 18 of 20
         K|Z* DEPARTMENT
(w|           ofINSURANCE                                                                  SERVICE OF PROCESS

         MIKE CAUSEY, COMMISSIONER                                             Tel 91 9.71 6.661 0   Fax 91 9.71 6.6757



                                                                         filed
                                              30 June 2021
                                                                  2821 M 15 A IO: 12

   J. Michael Malone                                             RU1BERF0RD COOS C
   Hendren Redwine & Malone, PLLC                                   nv       'r           “
   4600 Marriott Dr., Suite 150
   Raleigh, NC 27612

          Isothermal Textile Services, LLC

         vs.



         Employers Mutual Casualty Company

  Dear Mr, Malone,


         This acknowledges receipt of legal process in the referenced matter by a special deputy, duly
  appointed by me for such purpose. We are herewith enclosing the Department’s receipt #53618 in the
  amount of $10 for Service of Process.
                                                                                                                c

         The process papers were forwarded by certified mail to the named insurance company on
  June 30, 2021.




                                                Mike Causey
                                                Commissioner of Insurance




                                               Courtney H. Ethridge
                                               Special Deputy for
                                               Service of Process

  Enclosure




                 1201 MAIL SERVICE CENTER | RALEIGH, NC 27699-1 201 | WWW.NCDOI.COM
              Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 19 of 20
                                                                              OLINA
                                                           STATE OF NORTH CAR
                                                                                  MENT
N9        53618                                                  INSURANCE DEPART

                                                                       RALEIGH, l/pOjZj

RECEIVED of. token                            iVkil/)7ic; piJCj
                                                                         North Carolina, in suit
                                     58-16-30 of the General Statutes of
as Deposit Feefogjervice. under Sec.
                                                                   p,ain“#                   agai,,sl
 Mfrmd iniq uiw/lju                                                                ten dollars
_               nJi                                                                             County,
                                                                    Vfu
      The process in said suit being issuedfrom
                                                                             d, postage prepaid, to the
                                       Department and a certified copy maile
a copy of which is deposited with this
Company, as provided by law.


Date Served    V)g()|Z4                                        Insuranckbommissioner


                                     r.uE




                                                                                         r-J

                                                                           cn


                                                                                                 ~n
                                                                           I
                                                                                                 rn
                                                                                           >
                                                                                   <r*

                                                                                   ez>
                                                                                           bO




                                                 -6-

    Case 1:21-cv-00190 Document 1-1 Filed 07/23/21 Page 20 of 20
